NORVELL, Justice.
This is an appeal from an order sustaining the plea of privilege filed by C. F. (John) Alexander and Ethyl Alexander. Ella G. Alexander, the appellant, has filed no brief in this Court.
Appellees have moved for an affirmance of the order appealed from, and, in the alternative, requested that the appeal be dismissed.
As the record discloses no fundamental error and this is an appeal from an interlocutory order, we are of the opinion that this cause should be affirmed in accordance with the primary prayer of appellees’ motion. McGraw v. Albracht, Tex.Civ.App., 16 S.W.2d 1112.
Appellees’ motion is granted and the order appealed from is affirmed.